Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3-6, 9, 14, 15, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The language in claim 4 is most confusing with the “and/or” option. Claims 4-6 are defective by virtue of their dependencies on claim 3. 
In claim 9, “said radiated light field propagation element” lacks property antecedent basis. 
The language in claim 14 is vague and confusion. Lines 2-3 of claim 14 gives an option that may be construed as a “collimator for radiological equipment, comprising radiogenic field enclosure elements”. It follows that “said distal elements” would lack proper antecedent basis. 
Claims 15 and 16 both suffer the same defect as explained in claim 14. 
In claim 17, neither “said proximal elements” nor “said intermediate elements”  has  proper antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7 and 10-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sohal et al. (US 2006/0023842 A1).
1.  Collimator ( collimator FIG. 1 or   FIG. 3) for a radiological equipment, comprising shielding means made of tungsten-based radiation-absorbent plastic material (paragraph 0021, “the collimator leaf member 11 is constructed of a plastic material impregnated with tungsten”), characterised in that said means comprise a radiated radiogenic field propagation element (paragraph 0019 says “the collimator leaf  member 11 for allowing an X-ray beam 16 emanating from a focal plan 17 of X-ray tube head 12 to pass through the collimator leaf member 11”). 
 
2.  Collimator according to claim 1, wherein said radiated radiogenic field propagation element is shaped so as to define the propagation space of the radiogenic field (paragraph 0024 says “a DC Servo motor may be used to tilt the collimator leaf member 111 to a predetermined angle so as to produce an optimum collimated shape”). 
 
3.  Collimator according to claim 1, wherein said means comprise radiated field closure elements and/or radiated field propagation elements (FIG. 3 shows radiated field closure elements 15 & 11 ). 
 
4.  Collimator according to claim 3, wherein said means comprise proximal radiated field closure elements field (FIG. 3 shows radiated field closure elements 15 & 11). 
 
5.  Collimator according to claim 3, wherein said means comprise intermediate radiated field closure elements (FIG. 3 shows elements 15 & 11 ). 
 
6.  Collimator according to claim 3, wherein said means comprise distal radiated field closure elements (FIG. 3 shows elements 15 & 11). 
 
7.  Collimator according to claim 1 wherein said radiated radiogenic field propagation element has a truncated pyramid shape or a truncated cone shape, preferably a truncated pyramid shape (FIG. 3 shows the collimator system with two collimator leafs 15 and 11 being stacked in a pyramid shape). 
 
10.  Collimator according to claim 1, comprising proximal radiated field closure elements (collimator leaf 15) and distal radiated field closure elements (collimator leaf 11), and wherein said proximal elements and said distal elements are fixed together so as to move integrally (FIG. 3). 

11.  Collimator according to claim 1, comprising distal radiated field closure elements, wherein said distal elements are adapted to move along circular trajectories centred on the focal spot of the radiological equipment (note paragraph 0024). 
 
12.  Collimator according to claim 1, comprising intermediate radiated field closure elements, wherein said intermediate elements are adapted to move along rectilinear trajectories (FIG. 3). 
 
13.  Collimator according to claim 1, comprising a box-shaped casing, wherein said casing is made of metal material and/or plastic material (the housing as defined in claim 10 is either made in metal or plastic material). 
 
14.  Collimator for a radiological equipment, comprising distal radiated light and/or radiogenic field closure elements, wherein said distal elements are adapted to move along circular trajectories centred on the focal spot of the radiological equipment (Since this claim gives an “or” option, it is read as a collimator for radiological equipment comprising radiogenic field closure element, which is clearly shown in either FIG. 1 or 3). 
 
15.  Collimator according to claim 14, further comprising proximal radiated light and/or radiogenic field closure elements, and wherein said proximal elements and said distal elements are fixed together so as to move integrally (FIG. 3 shows auxiliary leaf member 15 being closer to X-ray tube head 12). 
 
16.  Collimator according to claim 14, further comprising intermediate radiated light and/or radiogenic field closure elements, wherein said intermediate elements are adapted to move along rectilinear trajectories  (paragraph 0024 says “a DC Servo motor may be used to tilt the collimator leaf member 111 to a predetermined angle so as to produce an optimum collimated shape”
 
17.  Collimator according to claim 14, wherein said proximal elements and/or said intermediate elements and/or said distal elements are made of tungsten-based radiation-absorbent plastic material (as best understood, FIG. 3 shows this configuration). 
 
18.  Radiological equipment comprising a collimator according to claim 1 (FIG. 3). 
 

 
20.  Collimator for a radiological equipment, comprising a shield made of tungsten-based radiation-absorbent plastic material, characterised in that said shield comprises a radiated radiogenic field propagator (FIG. 3). 







Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nicholson et al.  (US 2013/0044860 A1).
1.  Collimator (collimator 10 in paragraph 0018) for a radiological equipment, comprising shielding means made of tungsten-based radiation-absorbent plastic material), characterised in that said means comprise a radiated radiogenic field propagation element (X-ray attenuating blades 15 is made from tungsten-impregnated substrates, e.g. glass or a polymer impregnated with tungsten, paragraph 0024)  . 
 
2.  Collimator according to claim 1, wherein said radiated radiogenic field propagation element is shaped so as to define the propagation space of the radiogenic field. (FIGs. 6-26) 
 
3.  Collimator according to claim 1, wherein said means comprise radiated field closure elements and/or radiated field propagation elements (X-ray attenuating blades 15 is made from tungsten-impregnated substrates, e.g. glass or a polymer impregnated with tungsten, paragraph 0024). 
 
4.  Collimator according to claim 3, wherein said means comprise proximal radiated field closure elements (FIGs. 6-26 show a multi-stack collimator elements. Any stack closer to the x-ray tube could be construed as proximal radiated field closure elements) . 
 
FIGs. 6-26 show a multi-stack collimator elements. Any stack in between could be construed as intermediate radiated field closure elements)  . 
 
6.  Collimator according to claim 3, wherein said means comprise distal radiated field closure elements  (FIGs. 6-26  show a multi-stack collimator elements. Any stack in furthest from the X-ray tube could be construed as distal radiated field closure elements )   
 
7.  Collimator according to claim 1 wherein said radiated radiogenic field propagation element has a truncated pyramid shape or a truncated cone shape, preferably a truncated pyramid shape (note the discussion in paragraph 0035). 

10.  Collimator according to claim 1, comprising proximal radiated field closure elements and distal radiated field closure elements, and wherein said proximal elements and said distal elements are fixed together so as to move integrally (FIGs. 6-26  show a multi-stack collimator elements. Any stack in furthest from the X-ray tube could be construed as distal radiated field closure elements). 
 
11.  Collimator according to claim 1, comprising distal radiated field closure elements, wherein said distal elements are adapted to move along circular trajectories centred on the focal spot of the radiological equipment  (note FIGs. 25 and 26). 
 
12.  Collimator according to claim 1, comprising intermediate radiated field closure elements, wherein said intermediate elements are adapted to move along rectilinear trajectories (Note FIG. 25 and 26). 
 
13.  Collimator according to claim 1, comprising a box-shaped casing, wherein said casing is made of metal material and/or plastic material . 
 
14.  Collimator for a radiological equipment, comprising distal radiated light and/or radiogenic field closure elements, wherein said distal elements are adapted to move along circular trajectories centred on the focal spot of the radiological equipment (FIGs. 6-26  show a multi-stack collimator elements. Any stack in furthest from the X-ray tube could be construed as distal radiated field closure elements). 
 
FIGs. 6-26  show a multi-stack collimator elements. Any stack in furthest from the X-ray tube could be construed as distal radiated field closure elements. 
 
16.  Collimator according to claim 14, further comprising intermediate radiated light and/or radiogenic field closure elements, wherein said intermediate elements are adapted to move along rectilinear trajectories   (FIGs. 6-26 show a multi-stack collimator elements. Any stack in between could be construed as intermediate radiated field closure elements) . 
 
17.  Collimator according to claim 14, wherein said proximal elements and/or said intermediate elements and/or said distal elements are made of tungsten-based radiation-absorbent plastic material (FIGs. 6-26 show a multi-stack collimator elements. Any stack in between could be construed as intermediate radiated field closure elements) . 
 
18.  Radiological equipment comprising a collimator according to claim 1 (FIG. 27) . 
 
19.  Radiological equipment comprising a collimator according to claim 14 (FIG. 27). 
 
20.  Collimator for a radiological equipment, comprising a shield made of tungsten-based radiation-absorbent plastic material, characterised in that said shield comprises a radiated radiogenic field propagator  FIG. 27. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (US 2013/0044860 A1) in view of Kim (US 2016/0135767 A1) .
As for claims 8 and 9, Nicholson et al teaches a collimator that includes a multi-stack collimator elements made from tungsten impregnated polymer.
However, Nicholson fails short in teaching a radiated light propagation element in the manner as defined by these dependent claims. 
FIG. 5 in Kim shows a collimator (123) with a radiated light propagation element (127) with a mirror (126) to aid beam alignment. 
Given the advantage from the accurate alignment, anyone of ordinary skill in the art would have considered it obvious to retrofit Nicholson’s collimator to include Kim’s a radiated light propagation element and a mirror in the manner as described by Kim. The motivation would be to ensure proper irradiating of an object through visual inspection. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DON K WONG/               Primary Examiner, Art Unit 2884